       Case 4:20-cv-05640-YGR Document 433 Filed 04/12/21 Page 1 of 2



 1 Douglas J. Dixon, State Bar No. 275389
   ddixon@hueston.com
 2 HUESTON HENNIGAN LLP
   620 Newport Center Drive, Suite 1300
 3 Newport Beach, CA 92660
   Telephone:    (949) 229-8640
 4 Facsimile:    (888) 775-0898

 5 Attorneys for Third-Party Respondent
   Match Group, Inc.
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10
11 EPIC GAMES, INC.,                              Case No. 4:20-cv-05640-YGR
                                                  Case No. 4:11-cv-06714-YGR
12               Plaintiff and Counter-Defendant, Case No. 4:19-cv-03074-YGR

13         vs.                                DECLARATION OF DOUGLAS J. DIXON
                                              PURSUANT TO LOCAL RULE 79-5(e)(1)
14 APPLE INC.,                                AND IN RESPONSE TO EPIC GAMES
                                              INC.’S ADMINISTRATIVE MOTION TO
15             Defendant and Counterclaimant. FILE UNDER SEAL PORTIONS OF
                                              PROPOSED FINDINGS OF FACT AND
16                                            CONCLUSIONS OF LAW

17 IN RE APPLE iPHONE ANTITRUST
   LITIGATION
18
   DONALD R. CAMERON, et al.,
19
               Plaintiffs,
20
         vs.
21
   APPLE INC.,
22
               Defendant.
23
24
25
26

27
28

                       DIXON DECLARATION IN RESPOSNE TO MOTION TO SEAL
        Case 4:20-cv-05640-YGR Document 433 Filed 04/12/21 Page 2 of 2



 1                            DECLARATION OF DOUGLAS J. DIXON

 2         I, Douglas J. Dixon, declare as follows:

 3         1.      I am an attorney at the law firm Heuston Hennigan, LLP, counsel for Match Group,

 4 Inc. in the three above-captioned actions. I know the facts stated herein based on my own personal

 5 knowledge and, if called as a witness, I could and would testify competently thereto.

 6         2.      Attached hereto as Exhibit A is a true and correct copy of a declaration by Adrian

 7 Ong, Senior Vice President of Operations at Match Group, LLC, a wholly-owned subsidiary of

 8 Match Group, Inc., submitted for the limited purpose of complying with Northern District of

 9 California Civil Local Rule 79-5(e)(1) and in response to Epic Games, Inc.’s Administrative

10 Motion to File Under Seal Portions of Proposed Findings of Fact and Conclusions of Law (Epic

11 Games, Inc. v. Apple Inc., ECF No. 404).

12         I declare under penalty of perjury of the laws of the United States of America that the

13 foregoing is true and correct. This declaration was executed this 12th day of April 2021, in Los

14 Cabos BCS Mexico.

15

16
                                                       DOUGLAS J. DIXON
17
                                                       Attorney for Third-Party Respondent
18                                                     MATCH GROUP, INC.

19
20

21

22

23

24

25

26

27

28

                                                      -2-
                         DIXON DECLARATION IN RESPOSNE TO MOTION TO SEAL
